STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 18, 2018
               Plaintiff-Appellee,

v                                                                  No. 336457
                                                                   Mason Circuit Court
CASEY JAMES MIEDEMA, SR.,                                          LC No. 16-003161-FC

               Defendant-Appellant.


Before: MARKEY, P.J., SHAPIRO and GADOLA, JJ.

PER CURIAM.

       Defendant, Casey James Miedema, Sr., was convicted by a jury of second-degree
criminal sexual conduct (person under 13 and defendant 17 years of age or older) (CSC-II),
MCL 750.520c(1)(a). The trial court sentenced defendant as a second-offense habitual offender,
MCL 769.10, to 21 months to 270 months’ imprisonment with credit for 82 days served.
Defendant now appeals by right. We affirm.

       Defendant argues that the video of defendant’s police interview statement was
inadmissible at trial because the corpus delicti was not established before this statement was
admitted. We disagree.

        This Court reviews the trial court’s decision to admit or exclude evidence for an abuse of
discretion. People v Herndon, 246 Mich. App. 371, 406; 633 NW2d 376, 399 (2001). This
standard of review applies to the trial court’s decision regarding whether the corpus delicti of a
crime is established. People v Burns, 250 Mich. App. 436, 438; 647 NW2d 515 (2002). “An
abuse of discretion occurs when the court chooses an outcome that falls outside the range of
reasonable and principled outcomes.” People v Unger, 278 Mich. App. 210, 217; 749 NW2d 272
(2008). Preliminary questions of law regarding the admissibility of evidence are reviewed de
novo on appeal. People v Small, 467 Mich. 259, 261-262; 650 NW2d 328 (2002).

        “The corpus delicti rule is designed to prevent the use of a defendant’s confession to
convict him of a crime that did not occur.” People v Konrad, 449 Mich. 263, 269; 536 NW2d
517 (1995). Pursuant to this rule, “a defendant’s confession may not be admitted unless there is
direct or circumstantial evidence independent of the confession establishing (1) the occurrence of
the specific injury (for example, death in cases of homicide) and (2) some criminal agency as the
source of the injury.” Id. at 269-270. The corpus delicti need only be shown by a preponderance
of the evidence. Burns, 250 Mich. App. at 438. If the prosecution makes the necessary showing,
                                               -1-
“[a] defendant’s confession then may be used to elevate the crime to one of a higher degree or to
establish aggravating circumstances.” People v Cotton, 191 Mich. App. 377, 389; 478 NW2d 681
(1991). The corpus delicti rule does not require independent proof of every element related to
the particular grade of the crime charged before a defendant’s confession may be admitted.
People v Williams, 422 Mich. 381, 391; 373 NW2d 567 (1985).

         In this case, the prosecution established the corpus delicti through the victim’s testimony
before introducing defendant’s statement. The victim testified that defendant had committed a
“bad touch” on him, which the victim described as “[w]hen somebody touches your privates.”
More specifically, the victim testified that he got out of the bathtub at defendant’s apartment, and
defendant took him to defendant’s bedroom while the victim was naked and had the victim lie
down on the floor on the victim’s stomach. The victim testified that defendant was behind him
and that he “felt something weird” on his butt or in his butt. The victim had never felt anything
like this before. The victim further testified that he felt defendant’s private on his butt and in his
butt and that the bad touch occurred in the “[m]iddle” of the victim’s butt where he went to the
bathroom. The victim testified that after the bad touch occurred, he “went to the bathroom” to
go “[n]umber two.” According to the victim, the incident occurred when the victim was four or
five years old, although he did not remember exactly how old he was at the time. Additionally,
the victim testified that he had not felt anything like this afterward except for when defendant did
this to him again. The victim’s testimony established that a sexual assault occurred as a result of
defendant’s actions.1 Therefore, the corpus delicti rule was satisfied because a preponderance of
the evidence established that there was a specific injury (sexual assault) and that criminal agency
was the source. Konrad, 449 Mich. at 269-270; Burns, 250 Mich. App. at 438.

       Because the prosecution established the corpus delicti through the testimony of its first
witness at trial (the victim), defendant’s confession was subsequently admissible to show the
degree of the offense or aggravating circumstances. Cotton, 191 Mich. App. at 389. Specifically,
defendant was originally charged with first-degree criminal sexual conduct, which required the
prosecution to prove sexual penetration, People v Lockett, 295 Mich. App. 165, 187; 814 NW2d
295 (2012), and the prosecution could use defendant’s confession to prove that penetration
occurred in order to warrant a conviction for this charge, Cotton, 191 Mich. App. at 389.

       The trial court, however, did not rule that the corpus delicti had been established in order
to admit defendant’s interview statement. Instead, the trial court ruled that the statement was
admissible because it contained admissions and was not a true confession. “[T]he corpus delicti
rule does not bar admissions of fact that do not amount to a confession of guilt.” People v
Schumacher, 276 Mich. App. 165, 180-181; 740 NW2d 534 (2007). When “the fact admitted
does not of itself show guilt but needs proof of other facts, which are not admitted by the




1
  We note that proof of the identity of the perpetrator of a crime is not a part of the corpus delicti.
“It is sufficient to show that the crime was committed by someone.” Konrad, 449 Mich. at 270.
In this case, the victim’s testimony established not only a specific injury as a result of criminal
agency but also that defendant was the perpetrator. Id. at 269-270.


                                                 -2-
accused, in order to show guilt, it is not a confession, but an admission[.]” Id. at 181 (quotation
marks and citation omitted).

        In this case, defendant was originally charged with first-degree criminal sexual conduct
(penis/rectum penetration, person under 13 and defendant 17 years of age or older), MCL
750.520b(1)(a) and (2)(b). “The elements of CSC–I under MCL 750.520b(1)(a) are that (1) the
defendant engaged in sexual penetration with another person and (2) the other person was under
13 years of age.” Lockett, 295 Mich. App. at 187. During the course of defendant’s police
interview, it was clear from the officer’s questions that he and defendant were discussing
allegations the victim had made that defendant had sexually molested the victim when the victim
was between the ages of five and seven. Specifically, the victim had disclosed that defendant
had put his private parts in the victim’s butt. When the officer asked defendant if the allegations
made by the victim represented “what happened,” defendant replied, “Yeah.” Defendant also
replied to this question, which the officer asked repeatedly throughout the interview with
statements such as, “As soon as I realized, I got out.” Defendant’s admission to the truth of the
victim’s allegations established the elements of first-degree criminal sexual conduct and
therefore constituted a confession for purposes of the corpus delicti rule. Lockett, 295 Mich. App.
at 187; Schumacher, 276 Mich. App. at 180-181.

        Nonetheless, because the corpus delicti was established, defendant’s interview statement
was admissible, and the trial court did not abuse its discretion by admitting it. Burns, 250 Mich
App at 438. “This Court will affirm a lower court’s ruling when the court reaches the right
result, albeit for the wrong reason.” People v Lyon, 227 Mich. App. 599, 612-613; 577 NW2d
124 (1998).

       We affirm.

                                                            /s/ Jane E. Markey
                                                            /s/ Douglas B. Shapiro
                                                            /s/ Michael F. Gadola




                                                -3-